Citation Nr: 9921362	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Paul D. Love, Attorney at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States and was therefore not eligible for VA 
benefits.

The first two decisions on the appellant's claim were issued in 
November 1984 and October 1986 by the VA office in Washington, 
D.C.  His claim was later transferred to the Oakland, California 
RO, which reopened his claim in February 1997.  The appellant's 
claim was subsequently transferred to the RO in Manila, 
Philippines.

The Board notes that the veteran was scheduled for a personal 
hearing in August 1998 at the RO in Oakland, California, and 
given notice of the date and time thereof.  However, the veteran 
failed to appear for the hearing, and there is no indication of 
record that he requested a postponement of said hearing.  Thus, 
this appeal continues as though the veteran's request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (1998).


REMAND

After thorough review of the appellant's claims file, the Board 
notes a variance in the spelling of the appellant's first name 
that has evolved since he initiated his claim.  The appellant 
himself has submitted documents reflecting several variations in 
the spelling of his first name.

In his June 1984 application for VA benefits, the appellant 
spelled his first name "Hermenigildo."  However, in a number of 
letters and documents he submitted to the RO since that time, the 
appellant signed his name over signature blocks reflecting a 
spelling of "Herminigildo."  Letters from the RO to the 
appellant reflect spellings of "Hermanigildo," "Hermenigildo," 
"Hermenegildo," and "Herminigildo."  In a letter from the 
appellant received in November 1984, the appellant specifically 
noted that his first name is spelled "Herminigildo."  However, 
in reference to a spelling error the RO had made, the appellant 
noted in his November 1997 notice of disagreement that his name 
should be spelled "Hermenigildo," and not "Hermenegildo."  

Based on the above, the Board finds that the recent ARPERCEN 
certifications cannot be considered conclusive toward 
verification of the appellant's alleged service, as the 
uncertainty in the correct spelling of the appellant's first name 
may have precluded a comprehensive search of all records 
pertinent to his claim, should any exist.  Thus, the Board 
concludes that a remand is required on the facts of this case. 

Accordingly, this case is remanded for the following:

1.  The RO should contact the appellant in 
order to ascertain the exact spelling, if 
possible, of the appellant's first name 
that he used during his alleged period of 
service.  If the appellant cannot recall 
this information, the RO should so note 
that fact.

2.  The RO should then request that 
ARPERCEN certify whether or not the 
appellant has recognized service, and 
request that such certification be 
performed using: (a) the spelling the 
claimant reports he used during his alleged 
period of service, if he provides that 
information; or (b) if he does not provide 
a spelling he used during his alleged 
period of service, all variances in the 
spelling of the appellant's first name as 
found in the record, or as may be 
discovered from the above-requested contact 
with the appellant.  Should the use of 
variants of spelling of the claimant's 
first name raise a question as to whether 
the claimant had verified service, the RO 
may take such additional action as deemed 
necessary to determine whether proper 
verification of service has been obtained.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the veteran's claim of entitlement to 
eligibility for VA benefits remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

The case should then be returned to the Board, if otherwise in 
order, for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



